Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mathematical concepts” without significantly more.
	The claims recite:
		a first set of weights
		a neural network process
		at least two sets of input data
		queueing
		loading
		applying
		second set of weights sequentially
		repeating

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A method of performing neural network processes, comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

loading the parallel processor with a first set of weights for a neural network process from an external memory;

applying the first set of weights sequentially to at least two sets of input data such that one of the at least two sets of input data is processed after another of the at least two sets of input data while each set of input data of the at least two sets of input data is separately processed in parallel by the parallel processor;

queueing intermediates of the at least two sets of input data;

loading the parallel processor with a second set of weights for the neural network process from the external memory;

applying the second set of weights sequentially to the intermediates of the at least two sets of input data;

repeating the queueing, loading, and applying until the neural network process is completed for the at least two sets of input data; and

outputting results of the neural network process performed by the parallel processor to at least one of a plurality of processing cores operatively coupled to the parallel processor, the plurality of processing cores executing audio, speech, or image processing.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	(1) a parallel processor
	(2) external memory
	(3) outputting results

	A “parallel processor” is a broad term that, according to the Specification, includes standard FPGA processors. Such processors have existed for almost 40 years at the time of this writing and are standard general purpose computing items. Applicant’s Specification recites:

[0020] A server at the data center 200 can include a processor with two or more cores. Each core tends to handle a single thread, or stream of data. According to certain implementations, a parallel processor 210 is used to accelerate a neural network evaluation. The parallel processor 210 can be a GPU or an FPGA as examples. The FPGA can show 5Docket No.: 356486-US-CNTimproved power savings over the use of a GPU. However, it should be understood that certain implementations may use the GPU or other parallel processor to perform some or all of the methods described herein.

This “parallel processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “external memory” is a broad term that includes “random access memory (RAM), read only memory (ROM)…or any other suitable storage media”. Applicant’s Specification recites:

[0057] Although storage system 520 is shown as one block, storage system 520 represents the on-chip and external storage available to computing system 500. Storage system 520 can include various storage media such as random access memory (RAM), read only memory (ROM), magnetic disks, optical disks, CDs, DVDs, flash memory, solid state memory, phase change memory, or any other suitable storage media. Certain implementations may involve either or both virtual memory and non-virtual memory. In no case do storage media consist of a propagated signal or carrier wave. In addition to storage media, in some implementations, storage system 520 may also include communication media over which software and data may be communicated internally or externally.

This “external memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “outputting results” is a broad term that includes any suitable display of data. MPEP 2106.05 (h) recites in part:

Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include:

***

vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);

This “outputting results” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:

	(1) a parallel processor
	(2) external memory

	A “parallel processor” is a broad term that, according to the Specification, includes standard FPGA processors. Such processors have existed for almost 40 years at the time of this writing and are standard general purpose computing items. Applicant’s Specification recites:

[0020] A server at the data center 200 can include a processor with two or more cores. Each core tends to handle a single thread, or stream of data. According to certain implementations, a parallel processor 210 is used to accelerate a neural network evaluation. The parallel processor 210 can be a GPU or an FPGA as examples. The FPGA can show 5Docket No.: 356486-US-CNTimproved power savings over the use of a GPU. However, it should be understood that certain implementations may use the GPU or other parallel processor to perform some or all of the methods described herein.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “external memory” is a broad term that includes “random access memory (RAM), read only memory (ROM)…or any other suitable storage media”. Applicant’s Specification recites:

[0057] Although storage system 520 is shown as one block, storage system 520 represents the on-chip and external storage available to computing system 500. Storage system 520 can include various storage media such as random access memory (RAM), read only memory (ROM), magnetic disks, optical disks, CDs, DVDs, flash memory, solid state memory, phase change memory, or any other suitable storage media. Certain implementations may involve either or both virtual memory and non-virtual memory. In no case do storage media consist of a propagated signal or carrier wave. In addition to storage media, in some implementations, storage system 520 may also include communication media over which software and data may be communicated internally or externally.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. The method of claim 1, wherein the input data comprises data for processing for speech recognition or translation services.

	Applicant’s Claim 2 merely teaches the composition of mere “input data”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The method of claim 1, wherein the input data comprises data for processing for computer vision applications.

	Applicant’s Claim 3 merely teaches the composition of mere “input data”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:
4. The method of claim 1, wherein the input data comprises data for image processing or recognition services.

	Applicant’s Claim 4 merely teaches the composition of mere “input data”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:
5. The method of claim 1, wherein the input data comprises data for natural language processing.

	Applicant’s Claim 5 merely teaches the composition of mere “input data”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:
6. The method of claim 1, wherein the input data comprises data for audio recognition.

	Applicant’s Claim 6 merely teaches the composition of mere “input data”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:
7. The method of claim 1, wherein the input data comprises data for bioinformatics.

	Applicant’s Claim 7 merely teaches the composition of mere “input data”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:
8. The method of claim 1, wherein the input data comprises data for weather prediction.

	Applicant’s Claim 8 merely teaches the composition of mere “input data”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “9. A system comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 9 that recite abstract ideas?

	YES. The following limitations in Claim 9 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

a single parallel processor having N available parallel streams of processing and a buffer sized for each stream having a queue depth of at least two such that one stream of parallel input data from at least two sets of parallel input data is stored in the buffer before processing on a particular weight dataset; and

storage storing weight datasets, including the particular weight dataset, for a neural network evaluation.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	(1) a parallel processor
	(2) storage

	A “parallel processor” is a broad term that, according to the Specification, includes standard FPGA processors. Such processors have existed for almost 40 years at the time of this writing and are standard general purpose computing items. Applicant’s Specification recites:

[0020] A server at the data center 200 can include a processor with two or more cores. Each core tends to handle a single thread, or stream of data. According to certain implementations, a parallel processor 210 is used to accelerate a neural network evaluation. The parallel processor 210 can be a GPU or an FPGA as examples. The FPGA can show 5Docket No.: 356486-US-CNTimproved power savings over the use of a GPU. However, it should be understood that certain implementations may use the GPU or other parallel processor to perform some or all of the methods described herein.

This “parallel processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “storage” is a broad term that includes “random access memory (RAM), read only memory (ROM)…or any other suitable storage media”. Applicant’s Specification recites:

[0057] Although storage system 520 is shown as one block, storage system 520 represents the on-chip and external storage available to computing system 500. Storage system 520 can include various storage media such as random access memory (RAM), read only memory (ROM), magnetic disks, optical disks, CDs, DVDs, flash memory, solid state memory, phase change memory, or any other suitable storage media. Certain implementations may involve either or both virtual memory and non-virtual memory. In no case do storage media consist of a propagated signal or carrier wave. In addition to storage media, in some implementations, storage system 520 may also include communication media over which software and data may be communicated internally or externally.

This “storage” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:

	(1) a parallel processor
	(2) storage

	A “parallel processor” is a broad term that, according to the Specification, includes standard FPGA processors. Such processors have existed for almost 40 years at the time of this writing and are standard general purpose computing items. Applicant’s Specification recites:

[0020] A server at the data center 200 can include a processor with two or more cores. Each core tends to handle a single thread, or stream of data. According to certain implementations, a parallel processor 210 is used to accelerate a neural network evaluation. The parallel processor 210 can be a GPU or an FPGA as examples. The FPGA can show 5Docket No.: 356486-US-CNTimproved power savings over the use of a GPU. However, it should be understood that certain implementations may use the GPU or other parallel processor to perform some or all of the methods described herein.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “storage” is a broad term that includes “random access memory (RAM), read only memory (ROM)…or any other suitable storage media”. Applicant’s Specification recites:

[0057] Although storage system 520 is shown as one block, storage system 520 represents the on-chip and external storage available to computing system 500. Storage system 520 can include various storage media such as random access memory (RAM), read only memory (ROM), magnetic disks, optical disks, CDs, DVDs, flash memory, solid state memory, phase change memory, or any other suitable storage media. Certain implementations may involve either or both virtual memory and non-virtual memory. In no case do storage media consist of a propagated signal or carrier wave. In addition to storage media, in some implementations, storage system 520 may also include communication media over which software and data may be communicated internally or externally.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:
10. The system of claim 9, wherein the parallel processor is a field programmable gate array (FPGA).

	Applicant’s Claim 10 merely teaches “FPGA processors”. 
	Such processors have existed for almost 40 years at the time of this writing and are standard general purpose computing items. Applicant’s Specification recites:

[0020] A server at the data center 200 can include a processor with two or more cores. Each core tends to handle a single thread, or stream of data. According to certain implementations, a parallel processor 210 is used to accelerate a neural network evaluation. The parallel processor 210 can be a GPU or an FPGA as examples. The FPGA can show 5Docket No.: 356486-US-CNTimproved power savings over the use of a GPU. However, it should be understood that certain implementations may use the GPU or other parallel processor to perform some or all of the methods described herein.

This “parallel processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).
	It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:
a plurality of processing cores operatively coupled to the parallel processor, the plurality of processing cores executing audio, speech, or image processing.

	Applicant’s Claim 11 merely teaches “parallel processors”. 
	Such processors have existed for almost 40 years at the time of this writing and are standard general purpose computing items. Applicant’s Specification recites:

[0020] A server at the data center 200 can include a processor with two or more cores. Each core tends to handle a single thread, or stream of data. According to certain implementations, a parallel processor 210 is used to accelerate a neural network evaluation. The parallel processor 210 can be a GPU or an FPGA as examples. The FPGA can show 5Docket No.: 356486-US-CNTimproved power savings over the use of a GPU. However, it should be understood that certain implementations may use the GPU or other parallel processor to perform some or all of the methods described herein.

This “parallel processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).
	It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:
12. The system of claim 9, wherein the parallel processor is operatively coupled to receive at least one observation vector for a process executing on at least one of a plurality of processing cores and communicate an evaluation output to a respective at least one of the plurality of processing cores.

	Applicant’s Claim 12 merely teaches the composition of mere “input data”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 9-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Crosetto (Patent Number: 5,937,202; Dated: 10 AUG 1999; Class: 395; Subclass: 800.19), in its entirety. Specifically:

Claim 9
           Claim 9's ''a single parallel processor having N available parallel streams of processing and a buffer sized for each stream having a queue depth of at least two such that one stream of parallel input data from at least two sets of parallel input data is stored in the buffer before processing on a particular weight dataset; and'' is anticipated by Crosetto, column 6, lines 31-48, where it recites:

Serial I/O according to the well-known RS232 standard is used to load MIMD programs, the four sets of 8-bit monotonic levels that initialize the multiple comparator, and the set of in/out/bypass counters noted above.

The six communication channels reflect the real-time orientation of the system. Four bi-directional channels (North, East, West, and South) provide nearest neighbor connections in a planar grid. Time progression is reflected in the Top input channel and Bottom output channel. Since raw data may arrive faster than it can be processed in one processor plane, there is a Top-to-Bottom bypass switch mechanism 64 and 66 (implemented as two multiplexer with two inputs and one output, controlled by one bit which is the result of the bypass counters 86) controllable through two bypass counters (input and result), an input counter, and a result counter (86). All input channels have FIFO buffers to optimize inter-processor synchronization and permit data-driven operation.

	Note that “MIMD” (multiple instruction, multiple data) is a technique employed to achieve parallelism. Machines using MIMD have a number of processors that function asynchronously and independently.

	Further, the queue is anticipated by Crosetto, column 111, lines 38-53, where it recites:

The Layer view shows a part of one layer from processor 1,3 to 3,5 of layer 0 in this case. The notation "1,3" is a coordinate location of a processor, with 1=x (column), 3=y (row). The processor ID is given at the top of each processor block. The STOP icon indicates that the processors are currently blocked due to a data dependency. (They are programmed to execute in the data driven mode.) The lower-left comer of each processor gives the value in the output register; the program counter is shown in the right comer. The arrows represent the FIFOs that interconnect the processors. Each processor is linked to the four neighbors in its layer as well as to the two in the previous and next layers. Data exchange takes place through these FIFOs. The depth of the FIFO is 8 words, and the number of data items currently in the queue is displayed by green shading. The FIFO is shown in red if it is full.

	Further, the parallel inputs are anticipated by Crosetto, column 7, lines 23-52, where it recites:

According to a preferred form of the invention, when utilized in conjunction with high energy physics applications, medical applications, etc., a layered stack or array of the same general type of processors can be programmed to receive the plural data inputs, process the data according to an algorithm, and then pass the parallel processed data to the base of the processor pyramid for funneling purposes. Each data word (representing, for example, a value) processed by a processor in the stack, is associated with a time parameter during processing. When the processed value and time parameters are passed to the pyramid base layer from the processor stack, a spatial location parameter is appended to the information so that its location information is not lost during the funneling process. Other processors down line from the pyramid architecture can be programmed to correlate or further process the high speed data as to time, location, event characteristic or a combination of the same. Further, the processed data can then be presented as a visual image either in two dimensional or three dimensional form. The pyramidal architecture of processors utilizes substantially the same hardware for each layer or stage of the pyramid and is programmed to generally route data rather than process data. Preferably, each processor of the pyramid has five input ports and five output ports, and can pass input data via an internal bus arrangement of the processor to any of the output ports. Further, each processor has the capability to pass data directly from an input top port to an output bottom port in one clock cycles without involvement of the processor internal bus arrangement.

	Further, the neural weights are anticipated by Crosetto, column 93, lines 28-41, where it recites:

SIREN is based on a regular scheme of inter-connections of 5×5 neurons, each neuron is viewed as the central pixel of a 5×5 area and is connected to the other 24 in the neighborhood and to itself (see FIG. 27). This is due to the confinement to a 5×5 pixel area of events to be recognized. This scheme can be repeated for all the pixels in the CCD frame. Due to intrinsic symmetries of the problem, the number of independent weights associated with each neuron reduces from 25 to 6. This greatly speeds up both the network learning phase and the recognition task, as the number of parameters, and thus the number of operations in the network dynamic equation, decreases by a factor of 4. For a more detailed description see the reference for SIREN40, which is incorporated herein by reference.

           Claim 9's ''storage storing weight datasets, including the particular weight dataset, for a neural network evaluation.'' is anticipated by Crosetto, column 93, lines 28-41, where it recites:

SIREN is based on a regular scheme of inter-connections of 5×5 neurons, each neuron is viewed as the central pixel of a 5×5 area and is connected to the other 24 in the neighborhood and to itself (see FIG. 27). This is due to the confinement to a 5×5 pixel area of events to be recognized. This scheme can be repeated for all the pixels in the CCD frame. Due to intrinsic symmetries of the problem, the number of independent weights associated with each neuron reduces from 25 to 6. This greatly speeds up both the network learning phase and the recognition task, as the number of parameters, and thus the number of operations in the network dynamic equation, decreases by a factor of 4. For a more detailed description see the reference for SIREN40, which is incorporated herein by reference.

Claim 10
           Claim 10's ''The system of claim 9, wherein the parallel processor is a field programmable gate array (FPGA).'' is anticipated by Crosetto, column 3, lines 49-67 and column 4, lines 1-14, where it recites:

The various applications of the 3D-Flow ASIC are:

i) Several applications are described, ranging from medical imaging (PET/SPECT), to high energy physics (LHC-B electron and hadron identification from preshowers, electromagnetic, hadronic and pads detector compartment, and identification of muons from five pad-projective chambers), to industrial control in applications using video cameras such as the example of the iterative search algorithm in an area of 5×5 pixels for photon counting.

ii) Three different algorithms (LHC-B electrons, LHC-B electrons and hadrons, and iterative search on a 5×5 pixel area) have been simulated on the 3D-Flow simulator system for which no programmable solution currently exists and the details are reported herein at Sections 5.9.2, 5.9.3, and 5.9.4.

iii) Functional simulation at the transistor level providing to the input of the VHDL (the VHDL V-System Windows simulation system purchased from Model Technologies, provides a full VHDL environment on IBM PC (or compatible) running Windows '95 or Windows NT) processor model compiled in CMOS 0.5 μm gate array, the 96-bit instruction word string and exercising all the decoding, multiplexing and instruction executions as described in Appendix A.

Described below are algorithms for recognizing an object (particle or the path of a particle) from thousands of input channels at a rate up to 80 MHz, to the system architecture, processor architecture, interfacing, data flow, algorithm execution on a single processor and on a multiprocessor system, object identification, data reduction and channel reduction. Any phase of the process, or step, or path can be simulated in detail.

Claim 11
           Claim 11's ''a plurality of processing cores operatively coupled to the parallel processor, the plurality of processing cores executing audio, speech, or image processing.'' is anticipated by Crosetto, column 5, lines 10-15, where it recites:

An image-processing application fits this architecture quite closely. When new data arrive or the reduction possible with the program executing in one plane is considered, the intermediate data is transferred to the next plane, which has a number of processing elements compatible with the new data extension.

Claim 12
           Claim 12's ''The system of claim 9, wherein the parallel processor is operatively coupled to receive at least one observation vector for a process executing on at least one of a plurality of processing cores and communicate an evaluation output to a respective at least one of the plurality of processing cores.'' is anticipated by Crosetto, column 7, lines 12-22, where it recites:

In accordance with an important feature of the invention, each processor of the pyramid is programmed to receive and buffer data from any of a plurality of input ports and transfer the data to one or more output ports, or to pass data received from an input port via a side output port to a neighboring processor in the layer, or pass data directly to a processor in a subsequent layer of the pyramid hierarchy via a bottom port, or both. Each processor further includes a number of ports for receiving data from a neighbor processor. As a result, an extremely high speed funneling of data can be realized.

Response to Arguments
	Applicant's arguments filed 09 FEB 2022 have been fully considered but they are not persuasive. Specifically:

Argument 1
Following the current guidance regarding Subject Matter Eligibility, Applicant respectfully submits that (I) the claims fall into one of the statutory categories of eligible subject matter (Step 1 of the Revised Alice test); (II) the claims are not directed to an abstract idea (Step 2A, Prong 1 of the Revised Alice test); (III) even if considered to be directed to an abstract idea, the claims are integrated into a practical application (Step 2A, Prong 2 of the Revised Alice test); and (IV) even if considered to be directed to an abstract idea and failing to integrate the abstract idea into a practical application, the claims amount to "significantly more" than the abstract idea (Step 2B of the Revised Alice test).

	Each of Applicant’s assertions is conclusory.
	Applicant’s arguments are unpersuasive.
	The rejections STAND.

Argument 2
In the Action, the Examiner indicates that the claims are directed to an abstract idea of mathematical concepts. Applicant respectfully submits that the claims are not directed to mathematical concepts, but rather, the claims are directed to efficient memory management of neural network weight data sets during evaluations. That is, a more efficient computing system is possible through the use of a parallel processor configured to be able to process a first set of data on a first weight set and a second set of data on the same weight set before loading the next weight set to processes the intermediates ("applying the first set of weights sequentially to at least two sets of input data such that one of the at least two sets of input data is processed after another of the at least two sets of input data while each set of input data of the at least two sets of input data is separately processed in parallel," as recited in claim 1 and "a single parallel processor having N available parallel streams of processing and a buffer sized for each stream having a queue depth of at least two such that one stream of parallel input data from at least two sets of parallel input data is stored in the buffer before processing on a particular weight dataset," as recited in claim 9).

	As can be seen, the claimed method is agnostic on the particular math/algorithm of the neural network and instead is directed to the manner in which data is moved from one resource to another resource. Further, claim 9 is directed to the physical structure of the system, which includes a parallel processor with a certain sized buffer.

	Aside from the “additional elements” analyzed by Examiner, Applicant merely claims an order of operations and parallel execution of abstract operations.
	Applicant’s arguments are unpersuasive.
	The rejections STAND.

Argument 3
Even if the claims are considered to be directed to mathematical concepts, the claims are integrated into a practical application. Indeed, the claims are directed to improving the functioning of a computing system.

***

As can be seen, similar to Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016), the claims are directed to an improvement of computing functionality addressing a problem in processing large datasets and the subject specification explains this technical improvement. (See MPEP 2106.05(a)I).

	Applicant’s assertion is a general and high level assertion. Any programming of a computer can be erroneously asserted to be to be “improving” the performance of an unprogrammed computer.
	Applicant’s arguments are unpersuasive.
	The rejections STAND.

Argument 4
Further, even if such technical improvements are not sufficient to show that the purported abstract idea is integrated in a practical application, the claims include an inventive concept that provides significantly more than the purported abstract idea. Indeed, the claims are not simply applying a process on a parallel processor, but rather transform that parallel processor into a specific purpose processor by at least including a step of "applying the first set of weights sequentially to at least two sets of input data such that one of the at least two sets of input data is processed after another of the at least two sets of input data while each set of input data of the at least two sets of input data is separately processed in parallel by the parallel processor," as recited in claim 1 and including a structure of " a buffer sized for each stream having a queue depth of at least two such that one stream of parallel input data from at least two sets of parallel input data is stored in the buffer before processing on a particular weight dataset," as recited in claim 9. 

For at least the reasons presented herein, Applicant respectfully requests reconsideration and withdrawal of this rejection.

	Applicant does not claim or argue that there are any “additional elements” that are “significantly more” than the abstract idea itself.
	Applicant’s arguments are unpersuasive.
	The rejections STAND.

Argument 5
At a minimum, Crosetto does not describe a buffer sized for each stream having a queue depth of at least two such that one stream of parallel input data from at least two sets of parallel input data is stored in the buffer before processing on a particular weight dataset. 

The Examiner presents Crosetto's FIFO buffers located on all input channels to optimize inter-processor synchronization as falling within the scope of this recitation. However, there is no teaching of the FIFO buffers being sized to enable processing at the respective processor of two sets of parallel data on a particular weight dataset. The description of each processor of the parallel processors appears to indicate that the conventional approach of processing each input dataset through the neural network before processing the next input data set. The SIREN approach cited by the Examiner appears to indicate that the number of weights is reduced, not that a particular set is used for at least two sets of parallel input data.

	Note that Crosetto recites the following:

Input FIFOs 72 (see FIG. 92) are connected to the input port to buffer the incoming data to the processor 10. There is one input FIFO for each input port; that is, there is a separate input FIFO for North, East, West, South, and Top input ports. The FIFOs will hold the data until the processor 10 is ready to read it. The FIFOs output data are connected to ring bus A and ring bus B as described above.

Each input FIFO is 8 words deep; each word is 16 bits wide.

The FIFO powers up in an empty state. When the FIFO is empty, the data ready signal is not asserted; when the FIFO is not empty, the data ready signal is asserted. The instruction sequencer uses the data ready signals to determine whether or not to hold sequencing. When an instruction is trying to read from a particular FIFO but the data ready signal from that FIFO is not asserted, the instruction sequencer will halt all processing until that data ready is asserted. This action results in a data driven processor mode of operation.

	Applicant’s arguments are unpersuasive.
	The rejections STAND.

Argument 6
In addition, with respect to claim 10, it is not clear how a functional simulation for an array of ASICs running on a processor model compiled in CMOS 0.5 gate array (as described by Crosetto) reads on an FPGA.

Accordingly, Applicant respectfully requests that this rejection be withdrawn.

	Applicant argues that the prior art gate array does not read on the claimed gate array.
	Applicant’s arguments are unpersuasive.
	The rejections STAND.











Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
29 MAY 2022